                                                                      bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 1 of 34   =m~ÖÉ=N=çÑ=PQ
                                                                      bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 2 of 34   =m~ÖÉ=O=çÑ=PQ
                                                                      bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 3 of 34   =m~ÖÉ=P=çÑ=PQ
                                                                      bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 4 of 34   =m~ÖÉ=Q=çÑ=PQ
                                                                      bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 5 of 34   =m~ÖÉ=R=çÑ=PQ
                                                                      bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 6 of 34   =m~ÖÉ=S=çÑ=PQ
                                                                      bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 7 of 34   =m~ÖÉ=T=çÑ=PQ
                                                                      bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 8 of 34   =m~ÖÉ=U=çÑ=PQ
                                                                      bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 9 of 34   =m~ÖÉ=V=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 10 of 34   =m~ÖÉ=NM=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 11 of 34   =m~ÖÉ=NN=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 12 of 34   =m~ÖÉ=NO=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 13 of 34   =m~ÖÉ=NP=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 14 of 34   =m~ÖÉ=NQ=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 15 of 34   =m~ÖÉ=NR=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 16 of 34   =m~ÖÉ=NS=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 17 of 34   =m~ÖÉ=NT=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 18 of 34   =m~ÖÉ=NU=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 19 of 34   =m~ÖÉ=NV=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 20 of 34   =m~ÖÉ=OM=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 21 of 34   =m~ÖÉ=ON=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 22 of 34   =m~ÖÉ=OO=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 23 of 34   =m~ÖÉ=OP=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 24 of 34   =m~ÖÉ=OQ=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 25 of 34   =m~ÖÉ=OR=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 26 of 34   =m~ÖÉ=OS=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 27 of 34   =m~ÖÉ=OT=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 28 of 34   =m~ÖÉ=OU=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 29 of 34   =m~ÖÉ=OV=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 30 of 34   =m~ÖÉ=PM=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 31 of 34   =m~ÖÉ=PN=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 32 of 34   =m~ÖÉ=PO=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 33 of 34   =m~ÖÉ=PP=çÑ=PQ
                                                                        bñÜáÄáí=^
Case 3:19-cv-00025-JWS Document 1-1 Filed 02/06/19 Page 34 of 34   =m~ÖÉ=PQ=çÑ=PQ
